Citation Nr: 0814004	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO. 04-42 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right elbow 
disability.

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for a bilateral ankle 
disability, to include as due to the veteran's service-
connected bilateral foot disability.

4. Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left knee disability.

5. Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
back disability.

6. Entitlement to an initial disability rating in excess of 
10 percent for chondromalacia, right knee.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from December 1973 to November 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified at a Board hearing at the RO in 
February 2008. At the time of the hearing, the veteran 
submitted additional evidence and a signed waiver of review 
of that evidence by the agency of original jurisdiction.

The issue of entitlement to service connection for a right 
elbow disability and the issues of entitlement to service 
connection for a left knee and back disability on the merits 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran does not currently have a hearing loss 
disability as defined by VA regulations.

2. The veteran does not currently have a bilateral ankle 
disability.

3. By rating decision in September 2002, the RO denied the 
veteran's service connection claims for left knee and back 
disabilities; a timely notice of disagreement was not 
received to initiate an appeal from that determination.

4. Evidence received since the September 2002 rating decision 
raises a reasonable possibility of substantiating the claims.

5. The veteran's service-connected right knee chondromalacia 
disability is manifested by minimal instability, minimal 
limitation to flexion, and crepitus with no evidence of 
arthritis, limitation of extension, or removal or dislocation 
of the semilunar cartilage.

CONCLUSIONS OF LAW

1. A bilateral hearing loss disability was not incurred or 
aggravated during the veteran's active duty service, nor may 
it be presumed to have been incurred or aggravated during 
active duty service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2. A bilateral ankle disability was not incurred or 
aggravated during the veteran's active duty service. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3. The September 2002 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002).

4. New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
left knee disability. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007). 

5. New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
back disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007). 

6. The criteria for an initial disability rating in excess of 
10 percent for chondromalacia, right knee, have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5258, 5259, 5260, 5261, 5262 (2007); VAOPGCPREC 9-2004, 
VAOPGCPREC 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on her 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in her possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). With regard 
to a petition to reopen a finally decided claim, the VCAA 
requires VA to provide the veteran with notice of the 
evidence necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial. Kent v. Nicholson, 20 
Vet. App. 1 (2006). However, VA may proceed with adjudication 
of a claim if errors in the timing or content of the VCAA 
notice are not prejudicial to the claimant. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, No. 
03-320 (U.S. Vet. App. Mar. 22, 2007); see also Pelegrini, 18 
Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazques-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores, 22 Vet. App. 37 at 5-6 (2008). 

In December 2003 and May 2004 letters, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate service connection claims, new and 
material evidence claims, and increased rating claims, as 
well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claims. 

All the notices were not provided until after the rating 
decision on appeal was issued. However, the veteran was not 
prejudiced from this timing error because the veteran's 
claims were readjudicated in the May 2005, April 2007 and 
August 2007 supplemental statements of the case after he 
received appropriate VCAA notice in the December 2003 and May 
2004 VCAA letters. As such, the Board finds that the veteran 
had ample time to submit additional evidence after receiving 
proper VCAA notice and prior to readjudication of the claims. 
Thus, the Board finds that the essential fairness of the 
adjudication process was not affected by the VCAA timing 
error. 

The veteran did not receive notice of the evidence necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial of service connection for a left knee and low 
back disability, as required by Kent v. Nicholson.  However, 
in light of the Board's reopening of the veteran's service 
connection claims based on a finding that new and material 
evidence was submitted, the Board finds that further VCAA 
notice is not required because the full benefit sought by the 
veteran as to these issues is granted in the instant 
decision. 

The veteran did not receive notice regarding establishing an 
effective date in the event that service connection or an 
increased rating was granted; however, the veteran was not 
prejudiced by this error as the denials of the increased 
rating and service connection claims in this decision renders 
moot any question as to the appropriate effective date to be 
assigned.

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake. In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 ( 2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law. Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." Vazquez-Flores v. Peake, 22 Vet. App 
37 at 9 (2008). In this case, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed in spite of the notice error as the 
veteran was clearly notified of the rating criteria for 
rating knee disabilities in the April 2005 statement of the 
case. Additionally, the Board finds that the essential 
fairness of the adjudication process was not affected by this 
error as the May 2005, April 2007, and August 2007 
supplemental statements of the case readjudicated the 
increased rating claim after the April 2005 statement of the 
case and the veteran submitted a written statement in August 
2007 explaining that he had no more evidence to furnish with 
respect to his claims. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 
The veteran did not receive a VA examination with respect to 
his hearing loss claim; however, as there is no evidence of 
record suggesting the veteran has a current hearing loss 
disability, the Board finds that a VA examination is not 
warranted. As such, the Board finds that the record as it 
stands includes sufficient competent evidence to decide this 
claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claim.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence [she] should submit 
to substantiate [her] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Analysis

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Bilateral Hearing Loss Disability

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability. For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385.
 
The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim. The laws and regulations do not require in-service 
complaints of or treatment for hearing loss in order to 
establish service connection. See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992). Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):
 
[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.
 
Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The veteran's service medical records include numerous 
audiograms showing essentially normal hearing throughout 
service. The most recent audiogram from the veteran's active 
duty service period was done in September of 2000 and shows 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

0
20
10
05
LEFT

15
15
20
05

These results do not show a hearing loss disability as 
defined by VA for compensation purposes as there is no 
evidence of auditory thresholds in excess of 40 decibels in 
any of the frequencies 500-4000 Hertz or auditory thresholds 
for at least three of the frequencies 500-4000 Hertz that are 
26 decibels or greater. Additionally, there is no competent 
medical evidence suggesting that the veteran has a current 
hearing loss disability. Service connection cannot be 
established without a current disability. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). Thus, the Board finds 
that entitlement to service connection for hearing loss is 
not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.
Bilateral Ankle Disability

The veteran's service medical records reflect several 
instances of ankle complaints and diagnoses; however, the 
competent medical evidence of record does not suggest that 
the veteran currently has an ankle disability. On VA 
examination in July 2002, the veteran did not complain of 
ankle problems and no ankle disability was diagnosed. 
Additionally, extensive post-service private and VA treatment 
records contain no evidence of ankle complaints or diagnoses. 
The veteran has argued that he has a bilateral ankle 
disability which is secondary to his service-connected 
bilateral foot disability. Under 38 C.F.R. § 3.310(a), 
service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury. The regulation, which was amended in 
October 2006, permits service connection not only for 
disability caused by service-connected disability, but for 
the degree of disability resulting from aggravation to a 
nonservice- connected disability by a service-connected 
disability. See 38 C.F.R. § 3.310 (2007). See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). Nevertheless, as noted 
above, there is no competent medical evidence of record 
suggesting that the veteran has a current bilateral ankle 
disability. Without evidence of a current disability, service 
connection cannot be established on either a direct or 
secondary service connection basis. See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992). Thus, the Board finds that 
entitlement to service connection for a bilateral ankle 
disability is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

New and Material Evidence Claims

In a September 2002 rating decision, the veteran's service 
connection claims for a left knee and back disability were 
denied. The veteran was notified of the September 2002 
denial, but he did not file a notice of disagreement to 
initiate an appeal. As such, the September 2002 rating 
decision became final. 38 U.S.C.A. § 7105(c). However, when a 
claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured. 38 U.S.C.A. § 5108. An October 2003 
statement was interpreted by the RO as a claim to reopen. 
When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156. For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed. Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence received prior to the September 2002 
rating decision included service medical records, private 
medical evidence, and VA examination reports. The claim was 
denied by the RO based on lack of evidence of that the 
veteran's back and left knee complaints were related to his 
period of active duty service.

Evidence received since the September 2002 rating decision 
includes VA examination reports, VA treatment records, and 
private medical evidence, which demonstrate that the veteran 
experienced knee and back problems within two years of 
discharge after a long period of active duty service. As 
such, the Board finds this new evidence suggests that the 
veteran's left knee and back disabilities could be related to 
his period of active duty service. 

As such, the Board finds that new and material evidence has 
been received to reopen the veteran's claims of entitlement 
to service connection for a left knee and a back disability. 
The issues of entitlement to service connection for a left 
knee disability and entitlement to service connection for a 
back disability on the merits are addressed in the remand 
section below.

Increased Rating Claim

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from a 
service-connected disability. 8 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995). Since the 
veteran is appealing the original assignment of a disability 
rating following an award of service connection, the severity 
of his service-connected disorder is to be considered during 
the entire period from the initial assignment of the rating 
to the present time. See Fenderson v. West, 12 Vet. App. 119 
(1999). 

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007). The following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.   

The veteran's right knee chondromalacia is currently rated 
under Diagnostic Code 5257. Diagnostic Code 5257 dictates 
that a 10 percent rating is warranted where there is slight 
recurrent subluxation or lateral instability of the knee and 
a 20 percent rating is warranted where the recurrent 
subluxation or lateral instability of the knee is moderate. 
38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Separate ratings may be assigned for knee disability under 
Diagnostic Codes 5257 and 5003 where there is recurrent 
subluxation or lateral instability in addition to X-ray 
evidence of arthritis. See generally VAOPGCPREC 23-97 and 
VAOPGCREC 9-98. The cited opinions of the VA's General 
Counsel appear to require persuasive evidence that a claimant 
actually suffers from the symptomatology set forth in the 
different rating codes before separate ratings may be 
assigned. 

Diagnostic Code 5003 states that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved. When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation. X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension. Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating and flexion that is limited to 
30 degrees warrants a 20 percent rating. Under Code 5261, 
extension that is limited to 10 degrees warrants a 10 percent 
rating and extension limited to 15 degrees warrants a 20 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261. Standard motion of a knee is from 0 degrees extension 
to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II. A recent 
General Counsel Opinion, VAOPGCOREC 9-2004, states that 
separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same joint.  

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage frequent episodes of locking, 
pain and effusion into the joint. 38 C.F.R. § 4.71a, 
Diagnostic Code 5258. Diagnostic Code 5259 dictates that 
symptomatic removal of semilunar cartilage warrants a 10 
percent disability rating. This is the highest disability 
rating available under this Diagnostic Code. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.

The record includes a July 2002 VA examination report which 
reflects that on examination, the veteran's right knee had 
crepitus but no pain moving the knee and the patella was 
freely moveable. McMurray's and Lachmann's testing were 
negative and there were no signs of ligament laxity. There 
was full extension of the right knee with flexion to 125 
degrees without pain. There was no evidence of atrophy or 
weakness of the right leg muscles and no evidence of 
unreliability of the lower extremity was found. An 
accompanying x-ray report for the right knee was within 
normal limits. A January 2004 VA examination report shows 
that the veteran reported a history of buckling and pain in 
the right knee with treatment through aspirations. On 
examination there was no effusion or heat in the knee but 
there was some joint line tenderness. He had subpatellar 
crepitation on flexion and extension. There was no evidence 
of instability. The cruciate and collateral ligaments 
appeared to be intact and McMcurray's and Lachmann's testing 
were negative. 

A January 2005 VA examination report shows that the examiner 
noted that a December 2004 MRI report of the right knee 
showed a tear in the posterior portion of the lateral 
meniscus and a defect in the middle portion of the medial 
meniscus. The veteran complained of pain and popping in the 
right knee. On examination, the veteran had mild pain at the 
extremes of range of motion, which was from 0 to 140. He had 
mild weakness in some of the muscles of the right lower 
extremity. The veteran reported additional limitation 
following repetitive use, but denied incoordination or flare-
ups. The veteran's gait was normal. McMurray's and Lachmann's 
signs were negative and there was no ligament laxity or varus 
or valgus instability. The veteran had mild pain and burning 
on movement of the patella. There was also crepitus on 
motion. 

In April 2005, the veteran underwent a right knee 
arthroscopy. The brief operative note showed that the 
veteran's menisci were intact and stable, as was the ACL. The 
cartilage otherwise appeared in good condition.

An April 2007 VA examination report shows that the examiner 
reviewed the April 2005 operative note regarding the right 
knee arthroscopy and noted that the results of the procedure 
did not correlate with the December 2004 MRI report because 
the arthroscopy found the veteran's menisci intact and 
normal. The veteran reported that since the procedure he had 
recovered well and had no pain in the knee. The veteran said 
he was still unable to jog or run, but standing or walking 
were painless. He did report some fatigability after walking 
about half a mile, but he denied wearing a brace. On physical 
examination, there was tenderness on examination of the 
patella and positive patella grind test. There was no 
effusion and the veteran had painless range of motion from 0 
to 130 degrees. At 30 degrees of flexion, there was laxity 
both medially and laterally. There was slight discomfort and 
significant crepitus with repetitive motion, but no 
additional loss of motion, weakness, fatigability or 
incoordination. X-ray images revealed no evidence of 
arthritis.

VA treatment records up to 2008 show continued complaints of 
knee pain with certain activities such as running, jogging, 
squatting and climbing stairs.

Based on a thorough review of the record, the Board finds 
that the veteran's service-connected right knee disability is 
not manifested by findings that support a rating in excess of 
10 percent. The medical reports show that the veteran's knee 
flexion is limited, at most, to 130 degrees and his extension 
is not limited at all. These findings do not warrant a 
compensable rating under Codes 5260 (limitation of flexion) 
or 5261 (limitation of extension), much less a rating in 
excess of 10 percent. Moreover, there is no objective 
evidence of additional limitation of motion of the knees due 
to pain on use, and certainly not additional limitation to 
the extent necessary for a disability rating in excess of 10 
percent under the limitation of motion codes. 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The July 2002 VA examination report stated there were no 
signs of ligament laxity.  A January 2004 VA examination 
report shows that on examination there was no evidence of 
instability. The cruciate and collateral ligaments appeared 
to be intact and McMcurray's and Lachmann's testing were 
negative. A January 2005 VA examination report shows that the 
examiner noted that a December 2004 MRI report of the right 
knee showed a tear in the posterior portion of the lateral 
meniscus and a defect in the middle portion of the medial 
meniscus. On examination, McMurray's and Lachmann's signs 
were negative and there was no ligament laxity or varus or 
valgus instability. The April 2005 arthroscopy report showed 
that the veteran's menisci were intact and stable, as was the 
ACL. An April 2007 VA examination report shows that the 
examiner reviewed the April 2005 operative note regarding the 
right knee arthroscopy and noted that the results of the 
procedure did not correlate with the December 2004 MRI report 
because the arthroscopy found the veteran's menisci intact. 
On physical examination, there was laxity at 30 degrees of 
flexion. In light of the lack of laxity or instability found 
in the earlier examinations and the intact ACL and menisci 
found on the April 2005 arthroscopy, the Board finds that the 
record shows, at most, minimal instability. As such, there is 
no evidence of moderate instability or recurrent subluxation 
to warrant a 20 percent disability rating under Code 5257. As 
the April 2005 arthroscopy report shows essentially intact 
cartilage, there is no evidence of removal or dislocation of 
the semilunar cartilage to warrant an increased rating under 
Diagnostic Codes 5258 or 5259. Additionally, as none of the 
x-ray reports show any evidence of arthritis in the veteran's 
right knee, there is no basis for awarding a disability 
rating in excess of 10 percent under Diagnostic Codes 
5003/5010 and 5257.

In light of the foregoing, because the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the veteran's right knee 
chondromalacia disability, the benefit of the doubt doctrine 
is not for application and the claim must be denied. 38 
U.S.C.A. § 5107(b); also see, e.g., Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a bilateral ankle disability, to 
include as due to the veteran's service-connected bilateral 
foot disability, is denied.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left knee 
disability. To this extent, the appeal is granted.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a back 
disability. To this extent, the appeal is granted.

An initial disability rating in excess of 10 percent for 
chondromalacia, right knee is denied.


REMAND

As noted above, the Board has reopened the service connection 
claims for a left knee and a back disability based on a 
finding that new and material evidence has been received with 
respect to these two claims. 

The veteran's service medical records show at least one 
complaint of left knee pain. Post-service medical records, 
including a VA examination done on July 2002 (less than one 
year after discharge from active duty service), show 
continued complaints of left knee problems.  

The veteran's service medical records show that he complained 
of back pain in February 2001 and noted a history of 
"intermittent" low back pain in July 2001. Post-service 
medical evidence shows continued complaints of low back pain.

The veteran's service medical records show that in August 
2001, the veteran noted that he had problems with his right 
elbow. Post-service medical evidence as early as 2003 notes 
that the veteran has right elbow bursitis.

In light of the in-service complaints relating to the left 
knee, back, and right elbow and the post-service medical 
evidence showing continued complaints of left knee, back, and 
right elbow problems within one or two years after discharge 
from a long period of active duty service, the Board finds 
that the record suggests the possibility that the veteran's 
current left knee, back, and right elbow disabilities are 
related to his active duty service. The Board finds that a VA 
examination is necessary to determine the likelihood of an 
etiological relationship between the veteran's current back, 
left knee, and right elbow disabilities and his active duty 
service period. See Generally McLendon v. Nicholson, 20 
Vet.App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should arrange for the 
veteran to undergo a VA examination to 
determine if he currently has any 
disability of the back, left knee, or 
right elbow. For each disability found 
on examination, the examiner should be 
asked to opine as to whether or not it 
is etiologically related to the 
veteran's active duty service period. 
The opinion must be based on a review of 
the entire claims file and contain a 
rationale. If the opinion cannot be 
provided without resorting to mere 
speculation, the examiner should so 
state.

2. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record, to include all 
evidence received since the August 2007 
Supplemental Statement of the Case, and 
readjudicate the claims. If any benefit 
sought remains denied, the veteran and 
his should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond. The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


